Citation Nr: 0521477	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  95-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
tonsillitis and pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in October 1992, which denied a compensable evaluation 
for service-connected tonsillitis and pharyngitis.

The Board remanded this case in August 1997, October 2003, 
and May 2004.


FINDING OF FACT

Residuals of tonsillitis and pharyngitis have not been shown 
to be productive of hoarseness with inflammation of cords or 
mucous membrane; nor is there stricture or obstruction of the 
pharynx or nasopharynx, or pathology or paralysis of the soft 
palate.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
tonsillitis and pharyngitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.27, 
4.31, 4.97, Diagnostic Codes 6516 (1996) (2004) and 6521 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts on appeal that the currently assigned 
disability evaluation does not reflect the true severity of 
his service-connected condition.   

During the course of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.   The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  Since this letter fully provided notice of all 4 
elements, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
current claim was first adjudicated in 1992.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error, because the claim was re-
adjudicated in the March 2005 supplemental statement of the 
case after content-compliant notice was sent to the veteran.  
See Mayfield, supra.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Analysis and criteria for increased rating for pharyngitis 
and tonsillitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

Based on inservice treatment for pharyngitis and tonsillitis, 
service connection was granted for pharyngitis and 
tonsillitis in an August 1958 rating action.  A 
noncompensable evaluation was assigned.  This rating has been 
in effect since then.

Subsequent to the initiation of his appeal of the assigned 
rating, the regulations pertaining to the evaluation of 
respiratory disorders were revised effective October 7, 1996.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97 (2004)).

If a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  Prior to the effective date of the change in 
the regulation, the Board can apply only the original 
version.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997) VAOPGCPREC 3-00.

The Board notes that pursuant to the version of the Rating 
Schedule in effect prior to October 1996, none of the 
diagnostic codes pertained to injuries to the pharynx.  The 
RO evaluated this disability as analogous to chronic 
laryngitis under Diagnostic Code 6516 because the functions 
affected, the anatomical localization, and the symptomatology 
are more closely analogous to that disability than any of the 
other diagnostic codes pertaining to the respiratory system.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (in 
assigning an analogous diagnostic code the Board must apply 
all three criteria and explain why a particular code is 
chosen); 38 C.F.R. § 4.21.  Diagnostic Code 6516 provided a 
10 percent rating for moderate disability, defined as 
catarrhal inflammation of the cords or mucous membrane, and 
moderate hoarseness.  38 C.F.R. § 4.97 (1996).

Beginning in October 1996, Diagnostic Code 6516 provides a 10 
percent rating if the chronic laryngitis is manifested by 
hoarseness, with inflammation of cords or mucous membrane.  
38 C.F.R. § 4.97.  In addition, the revised Rating Schedule 
includes a diagnostic code for injuries to the pharynx.  The 
applicable diagnostic code provides a single 50 percent 
rating for stricture or obstruction of the pharynx or 
nasopharynx, or; absence of the soft palate secondary to 
trauma, chemical burn, or granulomatous disease, or; 
paralysis of the soft palate with swallowing difficulty 
(nasal regurgitation) and speech impairment.  38 C.F.R. § 
4.97, Diagnostic Code 6521.

Where the Schedule does not provide a 0 percent evaluation, a 
0 percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A compensable evaluation is not warranted for the veteran's 
service-connected residuals of tonsillitis and pharyngitis.  
The preponderance of the medical evidence shows that the 
residuals of tonsillitis and pharyngitis are not producing 
current compensable pathology.  Several VA examinations have 
been conducted during the appeal period, and there is no 
evidence of chronic laryngitis, hoarseness, with inflammation 
of cords or mucous membrane.  A December 1993 VA examination 
report noted congested turbinates and elongated uvula; 
however the larynx was normal.  In August 2000, on VA 
examination, it was noted that the tonsils were small, 
cryptic and without any chronic infection.  On VA examination 
in January 2003, there were no references regarding 
pharyngitis or tonsillitis.  

VA outpatient records dated between 1992 and 2004 show that 
the veteran was treated for various upper respiratory 
problems including allergic rhinopharyngitis, sinusitis, 
rhinitis, respiratory tract infection, bronchitis and 
bronchial asthma; however, there are no references to 
tonsillitis or pharyngitis.  In September 2000 and October 
2002, the mucosa was noted to be moist or pink.  The 
examiners did not document any evidence of inflammation in 
the throat or hoarseness.

Accordingly, the evidence as a whole does not show that the 
service-connected disability produces hoarseness, 
inflammation of cords or mucous membrane to warrant a 10 
percent disability rating under Diagnostic Code 6516.  There 
is no suggestion of stricture or obstruction of the pharynx 
or nasopharynx, or pathology or paralysis of the soft palate, 
such as to warrant a compensable rating under Diagnostic Code 
6521.  While the veteran contends that he has other 
impairments related to his tonsillitis and pharyngitis (e.g. 
lung or upper respiratory disease), service connection has 
not been granted for such disabilities, and they may not be 
considered in rating the service-connected disability.  
38 C.F.R. § 4.14.


ORDER

An increased rating for the residuals of tonsillitis and 
pharyngitis is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


